Opinion issued November 1, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00832-CV
____________

INVESTMENT CORPORATION OF AMERICA, Appellant

V.

ALLISON J. SIMON, CLAUDIA SIMON, LACHO AYAL MOTORS, AND
HORACIO AYALA, JR. A/K/A LACHO AYALA, Appellees




On Appeal from the 190th District Court
Harris County, Texas
Trial Court Cause No. 1988-40438C




MEMORANDUM OPINION
          Appellant has filed an unopposed  motion to dismiss his appeal.  No opinion
has issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.